Citation Nr: 1412436	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating, greater than 10 percent, for patellofemoral syndrome of the right knee.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 2003 to May 2008.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the right knee disability indicated above, and assigned a 10 percent initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Inforomal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

Throughout the entire initial rating period, patellofemoral syndrome of the right knee has been productive of painful motion, with limitation of extension of the knee to 10 degrees and limitation of flexion to 100 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5099-5019 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Patellofemoral Syndrome Right Knee

The Veteran contends that his service-connected right knee disability - patellofemoral syndrome, is more than 10 percent disabling.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for patellofemoral syndrome of the right knee is an appeal from the initial assignment of a disability rating in February 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the February 2009 decision on appeal, the Veteran was awarded service connection for patellofemoral syndrome of the right knee.  The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5099-5019.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5019 for bursitis.  38 C.F.R. § 4.71a (2013).

Disabilities rated under DC 5019 are to be rated on limitation of motion of the affected parts, as degenerative arthritis.  DC 5003 provides ratings for degenerative arthritis, and itself directs for ratings to be based on limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating will be provided on X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, warrant a 20 percent rating.  Id.

VA recognizes that normal ranges of motion of the knee are to zero degrees of extension, and to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).  DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

The Board finds that, based on the evidence below, the Veteran's right knee disability has not been more than 10 percent disabling throughout the initial rating period on appeal.

On VA examination in November 2008, the Veteran reported that his knee sometimes locks and gives way, causing him to fall several times.  He was able to walk for only four to five minutes - however this limitation was primarily due to ankle pain.  Flare-ups of knee symptoms occurred with cold weather and walking, and the Veteran used a brace on the knee as well as a cane.  The Veteran had no history of dislocation or subluxation.  The examiner opined that the Veteran's right knee had no effect on his ability to work, or on his activities of daily living.

A physical examination revealed that the knee was normal in appearance with questionable slight tenderness in the inferior medial area of the right patella.  Extension was to zero degrees and flexion was to 145 degrees - both without "significant pain or discomfort."  Drawer and McMurry signs were negative, crepitus was absent on motion, and there was no change in demonstrated symptomatology on repetitive motion.  The Veteran had some "very slight decrease" in strength testing due to pain, however the examiner nonetheless found the Veteran's strength in his right knee to be normal when compared to his left knee.  X-ray imaging was essentially normal, and the assessment was patellofemoral syndrome of the right knee.

A November 2011 letter from the Veteran's treating physician indicated that the Veteran walked with a cane, and had been having increasing pain and limited range of motion in the right knee over the last several months.  Examination showed no significant swelling; however there was tenderness to palpation across the knee.  The physician recorded that rang of motion was limited to 170 degrees of extension and 100 degrees of flexion.  Radiographic evidence confirmed that there was no bony disease of the right knee.

In considering the private report of range of motion, the Board notes that 170 degrees of extension but only 100 degrees of flexion is patently impossible if measuring ranges of motion using the convention identified in Plate II of 38 C.F.R. § 4.71.  Under that convention, full extension (i.e. with the leg completely straight, and the knee unbent) is measured as zero degrees of extension.  In contrast, full flexion (i.e. with the knee completely bent, and the heal of the foot approaching the buttocks) is measured as 140 degrees of flexion.  Therefore, extension to 170 degrees but flexion only to 100 degrees represents a nonsensical set of measurements.  The Board finds it reasonable to interpret the private examiner's reference to 170 degree of extension to mean a loss of 10 degrees of motion (where 180 degrees is reasonably interpreted as indicating full extension).  Thus, for the purposes of applying the VA rating criteria, the Board will consider that the private physician described motion limited to 10 degrees of extension and 100 degrees of flexion.

Based on the foregoing, the Veteran's right knee has not been more than 10 percent disabling.  The knee has been productive of painful motion, but has not been productive of functional limitation of flexion of the knee to more than 10 degrees, even when considering such factors as weakness, fatigability, incoordination, and pain on movement.  Limitation of extension of the knee, when considered in the light most favorable to the Veteran's claim, has still been 10 percent disabling, and not greater.  38 C.F.R. § 4.71a, DC 5261.  With regard to other Codes under which the Veteran may be entitled to a rating of greater than 10 percent, the Board finds none are applicable.  Specifically the knee has not been ankylosed (DC 5256), has not had recurrent instability (DC 5257), has not been subject to dislocated semilunar cartilage (DC 5258), had not had nonunion or malunion of the tibia and fibula (DC 5262), nor has genu recurvatum been present (DC 5263).  In addition, a rating of higher than 10 percent is not available under DC 5003, as X-ray evidence has not showed involvement of two or more joints or joint groups.  (DC 5003).

Accordingly, the Board concludes that the Veteran's patellofemoral syndrom of the right knee has been 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected patellofemoral syndrome of the right knee.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion and pain on motion; thus, the demonstrated manifestations - namely painful motion with limitation of flexion and extension  - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee disability and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his right knee disability, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this case, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to associating letters from the Veteran and his private physicians with the claims file; all records associated with the claims file have been reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in November 2008, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his right knee.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.	





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


